UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
ROSA SLY Case No. 8:17-cv-1868-T-AAS
DEVONA HOLLINGSWORTH,
Plaintiffs,
Vv.

SECRETARY, DEPARTMENT
OF VETERANS AFFAIRS,

Defendant.
i

REIS PRIVACY ACT PROTECTIVE ORDER

Based upon the parties' Second Joint Motion for Entry of an Order Pursuant to
the Privacy Act, 5 U.S.C. § 552a(b)(11), and good cause having been shown for the
issuance of a protective order pursuant to Rule 26(c), Fed. R. Civ, Pro., IT. 1S HEREBY
ORDERED that the motion is granted as follows:

1. Plaintiffs Rosa Sly and Devona Hollingsworth bring this employment
action pursuant to Title Vil, 42 U.S.C. § 2000e-16(c}, against the Secretary of the
Department of Veterans Affairs. In this lawsuit, they allege race discrimination,
retaliation, and a hostile work environment based on race and retaliation.

2. Plaintiffs have served written discovery on the defendant, seeking the
following categories of documents:

a. Documents relating to any proposed or issued disciplinary action
taken against the manager identified in Document Request No. 17 (Second Set) and

Document Request No. 1 (Third Set);
b, Documents pertaining to EEO complaints alleging retaliation, race
discrimination, or a hostile work environment based on those categories, filed against
the manager identified in Document Request No. 10 (Second Set);

C. Documents relating to any proposed or issued disciplinary action
taken against the manager identified in Document Request No. 12 (Second Set); and

d. Documents relating to any fact-findings, investigations or interviews
conducted in the Business Office regarding allegations of harassment or a hostile work
environment as referenced in Document Requests No. 14 and 15 (Second Set).

3. The Privacy Act, 5 U.S.C. § 552a, protects information about current and
former federal employees maintained in a system of records where information and
documentation can be retrieved by an individual's name or other identifier, such as a
social security number. As stated by the parties in their Joint Motion, some of the
documents requested by plaintiffs are protected by the Privacy Act.

4, Pursuant to 5 U.S.C. § §52a(b)(11), documentation and information
protected by the Privacy Act can be released pursuant to a Court Order. Defendant is
authorized to disclose to the plaintiffs documents responsive te the categories of
documents identified in paragraph 2 above.

5. The parties shall adhere to the following provisions of a Protective Order
regarding the use of information and documentation protected by the Privacy Act:

a, Any documents produced pursuant to this Protective Order shall be

marked with the designation “Privacy Act Protective Order.”
b, The parties, including their counsel, legal assistants and support
Staff, shall not disclose documents or information about other federal employees to any .
other person except where such disclosure is reasonably necessary to the conduct of
this litigation, which includes use at trial or deposition and disclosure to office staff,
paralegals, and experts.

Cc. The parties shall not attach copies of documents containing
information regarding other federal employees to any pleading filed with the Court, nor
to any deposition transcript, nor refer to the contents of such documents in any
pleading, unless the records or information derived therefrom are sanitized by removing
personal information consisting of social security numbers, birth dates, home addresses
and home telephone numbers.

d. Regarding documents relating to EEO complaints filed by other
employees, the parties shall remove the name of the employee and use the employee’s
initials in place of the name for any such documents that are filed with the Court or
attached as exhibits to depositions.

6. The Court is not making any ruling on relevancy or the admissibility at trial

of documents and information produced pursuant to this Protective Order.

Dated this [Stay of _Mawy.2018

Are, an yell Sa JUDGE

 
